     Case 2:16-cv-07804-AB-JPR Document 41 Filed 06/02/20 Page 1 of 1 Page ID #:2237



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    TYRONE TITTLE,                    ) Case No. CV 16-7804-AB (JPR)
                                        )
12                       Petitioner,    )          J U D G M E N T
                                        )
13                  v.                  )
                                        )
14    RAYBON JOHNSON, Warden,           )
                                        )
15                       Respondent.    )
                                        )
16                                      )

17          Pursuant to the Order Accepting Findings and Recommendations
18    of U.S. Magistrate Judge,
19          IT IS HEREBY ADJUDGED that the Petition is denied and this
20    action is dismissed with prejudice.
21
22
      DATED: June 2, 2020
23                                 ANDRÉ BIROTTE JR.
                                        U.S. DISTRICT JUDGE
24
25
26
27
28
